Title: To Thomas Jefferson from William Davies, 8 March 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Chesterfield March 8. 81.

I gave immediate orders to Captain Brown of the artillery, and he will instantly set out for Hood’s. By some mismanagement the orders for Captain Brown’s continuance at Richmond are now somewhere in that town, and he knew nothing of them till he came here.
I am under obligations to your Excellency for your ready attention  to my information on the complaint of Mattinly. The papers you have inclosed to me, seem to justify the county lieutenant’s conduct. I beg leave to detain them, as the soldier not only must be punished for his misrepresentation, but is liable to serve two days for one for his delinquency in absenting himself on the one year’s draft. He marched from this place to the southward about ten days ago, but I shall take the necessary steps to have him brought to account.
Inclosed I forward to your Excellency a letter I have just received from the County Lieutenant of Hanover. I submit it to you whether his proposal can be approved as either an honorable or a legal expedient for exempting his county from furnishing their equitable quota of men. I think there is a law subjecting a militia officer to penalties for conniving at the residence of deserters within his jurisdiction: from Col. Syme’s letter it seems he knows of some, and consequently he must be thought to be at least so far guilty, as to attract some kind of notice from his superiors.
If your Excellency, in the present critical situation of affairs, could spare a leisure moment to order the state agents to procure more leather for our shoe factory, it would be advantageous. With two more setts of tools we should make 15 pair of shoes a day; for want of them we make no more than from 10 to 12 pair a day. Our taylors make from 50 to 60 regimental coats of a week. They are kept close at work, and I beg they may have some attention paid them with regard to the regular payment of their wages.
I have the honor to be, sir, most respectfully, your most obedt servt,

William Davies

